Reasons for allowance




1.	Claims 1-15 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art  NPL-3GPP TSG RAN WG1 Meeting 93 R1-1806664 Busan, Korea, May 215 — 25t", 2018 explains presented way of IAB timing adjustment, other options would result in mis-alignment of DL TX in the donor and IAB cells. With the other options, the resulted time offset would also add upover multiple hops if the same principle is used on each BH link. This would essentially result in behavior as in an asynchronous network which will not be optimum for a TDD system. Considering the IAB applicability especially on mmWave bands and TDD operation, the network synchronization can be assumed. Synchronized operation shall be the same with and without IAB deployment. Any offsets in inter-cell timing will result in IAB specific interference scenarios where the timing differences between interfering and victim nodes tend to increase and CP lengths can be exceeded more frequently. EP 2822202 explains a special subframe  consists of DwPTS field  for downlink control channel and data channel transmission, UpPTS field  for uplink channel transmission, and Guard Period (GP) for switching  from the downlink transmission to the uplink transmission and compensating for propagation delay of the signal, and the lengths of the three fields may vary. a PCell has the special subframe and the SCell has the downlink subframe  in the same subframe duration, the terminal does not receive any signal from the  base station in the SCell at the OFDM symbols overlapped with at least one of the GP and UpPTS of the PCell. JO et al(US 2021/0368481) explains a DL control region, a PDCCH may be transmitted, and in the DL data region, a PDSCH may be transmitted. In the UL control region, a PUCCH may be transmitted, and in the UL data region, a PUSCH may be transmitted. In the PDCCH, Downlink Control Information (DCI), for example, DL data scheduling information or UL data scheduling data may be transmitted. In the PUCCH, Uplink Control Information (UCI), for example, ACK/NACK (Positive Acknowledgement/Negative Acknowledgement) information with respect to DL data, Channel State Information (CSI) information, or Scheduling Request (SR) may be transmitted. A GP provides a time gap during a process where a gNB and a UE transition from the transmission mode to the reception mode or a process where the gNB and UE transition from the reception mode to the transmission mode. Part of symbols belonging to the occasion in which the mode is changed from DL to UL within a subframe may be configured as the GP. In what follows, a method for determining (configuring) a resource direction in the Integrated Access and Backhaul (IAB) system will be proposed. Gupta (US 10595311) explains wireless communication may be implemented by dividing transmissions, in time, into frames, wherein each frame may be further divided into subframes. These subframes may be DL-centric, UL-centric, or sidelink-centric, as described below. For example, FIG. 5 is a diagram illustrating an example of a downlink (DL)-centric subframe  according to some aspects of the disclosure. The DL-centric subframe is referred to as a DL-centric subframe because a majority (or, in some examples, a substantial portion) of the subframe includes DL data. The DL-centric subframe may include a control portion. The control portion  may exist in the initial or beginning portion of the DL-centric subframe. The control portion may include various scheduling information and/or control information corresponding to various portions of the DL-centric subframe. In some configurations, the control portion  may be a physical DL control channel (PDCCH). Additional description related to the PDCCH is provided further below with reference to various other drawings. The DL-centric subframe may also include a DL data portion. The DL data portion may sometimes be referred to as the payload of the DL-centric subframe. The DL data portion  may include the communication resources utilized to communicate DL data from the scheduling entity (e.g., eNB) to the scheduled entity  (e.g., UE). In some configurations, the DL data portion  may be a physical DL shared channel (PDSCH).

  
However regarding claims 1 and  9  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  based on a priority, whether to complete transmission or reception of first data in a guard interval; and control a start of reception or transmission of second data based on the guard interval and a time point at which the transmission or reception of the first data is completed, and wherein the guard interval includes a time at which a transmission or reception interval of the first data and a transmission or reception interval of the second data overlap each other and a time for the transition between the transmission mode and the reception mode.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478